



Exhibit 10.1


As Amended May 19, 2017


AMENDED AETNA INC.
2010 STOCK INCENTIVE PLAN
SECTION 1. PURPOSE.
The purposes of this Plan are to promote the interests of the Company and its
shareholders and align the interests of shareholders and Participants by:
(i) motivating Participants through Awards tied to total return to shareholders
(i.e., stock price appreciation and dividends);
(ii) attracting and retaining high performing individuals as Participants;


(iii) enabling Participants to acquire additional equity interests in the
Company; and
(iv) providing compensation opportunities dependent upon the Company’s
performance relative to its competitors and changes in its own performance over
time.
 
SECTION 2. DEFINITIONS.
“AFFILIATE” shall mean any corporation or other entity (other than the Company
or one of its Subsidiaries) in which the Company directly or indirectly owns at
least twenty percent (20%) of the combined voting power of all classes of stock
of such entity or at least twenty percent (20%) of the ownership interests in
such entity.
“AWARD” shall mean a grant or award under the Plan, as evidenced in a written
document delivered to a Participant as provided in Section 12(b).
“BOARD” shall mean the Board of Directors of the Company.
“CAUSE” shall mean (i) the willful failure by the Participant to perform
substantially the Participant’s duties as an employee of the Company (other than
due to physical or mental illness) after reasonable notice to the Participant,
(ii) the Participant’s engagement in serious misconduct that is injurious to the
Company, any Subsidiary or any Affiliate, (iii) the Participant’s conviction of,
or entrance of a plea of nolo contendere to, a crime that constitutes a felony,
(iv) the breach by the Participant of any written covenant or agreement not to
compete with the Company, any Subsidiary or any Affiliate or (v) the breach by
the Participant of his or her duty of loyalty to the Company which shall
include, without limitation, (A) any disclosure by the Participant of any
confidential information pertaining to the Company, any Subsidiary or any
Affiliate, (B) any harmful interference by the Participant in the business or
operations of the Company, any Subsidiary or any Affiliate, (C) any attempt by
the Participant directly or indirectly to induce any employee, insurance agent,
insurance broker or broker-dealer of the Company, any Subsidiary or any
Affiliate to be employed or perform services elsewhere, (D) any attempt by the
Participant directly or indirectly to solicit the trade of any customer or





--------------------------------------------------------------------------------





supplier, or prospective customer or supplier, of the Company or (E) any breach
or violation of the Company’s Code of Conduct.
“CODE” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
“COMMITTEE” shall mean a committee of the Board as may be designated by the
Board to administer the Plan, which shall consist of at least three directors of
the Company chosen by the Board each of whom has satisfied such criteria for
independence as the Board may establish and such additional regulatory or
listing requirements as the Board may determine to be applicable or appropriate.
“COMMON STOCK” shall mean the common shares, $.01 par value, of the Company.
“COMPANY” shall mean Aetna Inc., a Pennsylvania corporation.
“ELIGIBLE EMPLOYEE” shall mean each employee of the Company, its Subsidiaries or
its Affiliates, but shall not include directors who are not employees of such
entities. Any individual the Company designates as, or otherwise determines to
be, an independent contractor shall not be considered an Eligible Employee, and
such designation or determination shall govern regardless of whether such
individual is ultimately determined to be an employee pursuant to the Code or
any other applicable law.
“EMPLOYMENT” shall mean, for purposes of determining whether a termination of
employment has occurred under the Plan, continuous and regular salaried
employment with the Company, a Subsidiary or an Affiliate, which shall include
(unless the Committee shall otherwise determine) any period of paid time off,
any approved leave of absence or any salary continuation or severance pay period
and, at the discretion of the Committee, may include service with any former
Subsidiary or Affiliate of the Company. For this purpose, regular salaried
employment means scheduled employment of at least 20 hours per week.
“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“EXECUTIVE OFFICER” shall mean those persons who are officers of the Company
within the meaning of Rule 16a-l(f) of the Exchange Act.
“FAIR MARKET VALUE” shall mean on any date, with respect to a share of Common
Stock, the closing price of a share of Common Stock as reported by the
Consolidated Tape of New York Stock Exchange Listed Shares on such date, or, if
no shares were traded on such Exchange on such date, on the next date on which
the Common Stock is traded on such Exchange.
“FUNDAMENTAL CORPORATE EVENT” shall mean any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, offering to purchase Common Stock at
a price substantially below fair market value, or other similar event.
“INCENTIVE STOCK” shall mean an Award of Common Stock granted under Section 7
which may become vested and nonforfeitable upon the passage of time and/or the
attainment, in whole or in part, of performance objectives determined by the
Committee.







--------------------------------------------------------------------------------





“INCENTIVE STOCK OPTION” shall mean an option which is intended to meet the
requirements of Section 422 of the Code.
“INCENTIVE UNIT” shall mean an Award of a contractual right granted under
Section 7 to receive Common Stock (or, at the discretion of the Committee, cash
based on the Fair Market Value of the Common Stock) which may become vested and
nonforfeitable upon either the passage of time and/or the attainment, in whole
or in part, of performance objectives determined by the Committee.
“NONSTATUTORY STOCK OPTION” shall mean an Option which is not intended to be an
Incentive Stock Option.
“OPTION” shall mean the right granted under Section 5 to purchase the number of
shares of Common Stock specified by the Committee, at a price and for the term
fixed by the Committee in accordance with the Plan and subject to any other
limitations and restrictions as this Plan and the Committee shall impose, and
shall include both Incentive Stock Options and Nonstatutory Stock Options.
“OTHER STOCK-BASED AWARD” shall mean any right granted under Section 8.
“PARTICIPANT” shall mean an Eligible Employee who is selected by the Committee
to receive an Award under the Plan and any recipient of a Substitute Award.
“PLAN” shall mean the Aetna Inc. 2010 Stock Incentive Plan, described herein,
and as may be amended from time to time.
“RESTRICTED PERIOD” shall mean the period during which a grant of Incentive
Stock or Incentive Units is subject to forfeiture.
“SECTION 409A” shall mean Section 409A of the Code and the regulations issued
thereunder, as may be amended from time to time.
“STOCK APPRECIATION RIGHT”or “SAR” shall mean a right granted under Section 6.


“SUBSIDIARY” shall mean any entity of which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of stock of such entity.


“SUBSTITUTE AWARD” shall mean an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company acquired
by the Company or with which the Company combines.







--------------------------------------------------------------------------------





SECTION 3. ADMINISTRATION.
The Plan shall be administered by the Committee. The Committee shall have the
responsibility of construing and interpreting the Plan and of establishing and
amending such rules and regulations as it deems necessary or desirable for the
proper administration of the Plan. Any decision or action taken or to be taken
by the Committee, arising out of or in connection with the construction,
administration, interpretation and effect of the Plan and of its rules and
regulations, shall, to the maximum extent permitted by applicable law, be within
its absolute discretion (except as otherwise specifically provided herein) and
shall be conclusive and binding upon all Participants and any person claiming
under or through any Participant.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards, if any, to be granted to an Eligible
Employee; (iii) determine the number of shares of Common Stock to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Common Stock, other securities,
other Awards or other property, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances, cash, Common Stock, other securities, other Awards, other
property, and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (ix) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan (including authorizing another
committee of the Board to designate Participants or make Awards under the Plan
within limits prescribed by the Committee).


Except with respect to any action or adjustment taken in connection with a
Fundamental Corporate Event, any amendment or action that would, directly or
indirectly, reduce the exercise price of any outstanding option or SAR
previously granted under the Plan, including through an exchange or cancellation
of awards for cash or other awards, shall be subject to the approval of the
Company’s shareholders.


SECTION 4. SHARES AVAILABLE FOR AWARDS.
(a) Shares Available for Issuance. The maximum number of shares of Common Stock
in respect of which Awards may be made under the Plan shall be a total of
29,387,000 shares of Common Stock. Shares of Common Stock may be made available
from the authorized but unissued shares of the Company or from shares held in
the Company’s treasury and not reserved for some other purpose. In the event
that any Award is paid solely in cash, no shares shall be deducted from the
number of shares available for issuance by reason of such Award. Shares of
Common Stock





--------------------------------------------------------------------------------





subject to Awards that are forfeited, terminated, canceled or settled, in whole
or in part, without the delivery of Common Stock under the Plan will again be
available for Awards under the Plan, as will shares of Common Stock tendered
(either actually or by attestation) to the Company in satisfaction or partial
satisfaction of the exercise price of any Award under the Plan, and shares
withheld by the Company to pay applicable withholding in accordance with Section
12.
(b) Adjustment for Corporate Transactions. In the event that the Committee shall
determine that any Fundamental Corporate Event affects the Common Stock such
that an adjustment is required to preserve, or to prevent enlargement of, the
benefits or potential benefits made available under this Plan, then the
Committee shall, in such manner as the Committee may deem equitable, adjust any
or all of (i) the number and kind of shares which thereafter may be awarded or
optioned and sold or made the subject of Awards under the Plan, (ii) the number
and kinds of shares subject to outstanding Awards and (iii) the grant, exercise
or conversion price with respect to any of the foregoing. Additionally, the
Committee may make provisions for a cash payment to a Participant or a person
who has an outstanding Award; provided, however, that to the extent such an
Award constitutes “deferred compensation” within the meaning of Section 409A, no
such provision for a cash payment shall change the timing of payment of such
Award unless such change is permitted under Section 409A. However, the number of
shares subject to any Award shall always be a whole number.




SECTION 5. STOCK OPTIONS.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have the
authority to grant Options to an Eligible Employee and to determine (i) the
number of shares to be covered by each Option, (ii) subject to Section 5(b), the
exercise price of the Option and (iii) the conditions and limitations applicable
to the exercise of the Option. Notwithstanding the foregoing, in no event shall
the Committee grant any Participant Options (i) for more than 2,000,000 shares
of Common Stock in respect of any year in which the Plan is in effect, as such
number may be adjusted pursuant to Section 4(b) or (ii) with a term of exceeding
10 years. In the case of Incentive Stock Options, the terms and conditions of
such grants shall be subject to and comply with Section 422 of the Code and the
regulations thereunder.
(b) Exercise Price. Except in the case of a Substitute Award, the exercise price
of an Option shall not be less than 100% of the Fair Market Value on the date of
grant.
(c) Exercise. Each Option shall be exercised at such times and subject to such
terms and conditions as the Committee may specify at the time of the applicable
Award or thereafter. No shares shall be delivered pursuant to any exercise of an
Option unless arrangements satisfactory to the Committee have been made to
assure full payment of the exercise price therefor. Without limiting the
generality of the foregoing, payment of the exercise price may be made in cash
or its equivalent or, if and to the extent permitted by the Committee, by
exchanging shares of Common Stock owned by the optionee (which are not the
subject of any pledge or other security interest or which, in the case of
Incentive Stock, are fully vested) either actually or by attestation, or by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Common Stock so tendered
to the Company, valued as of the date of such tender, is at least equal to such
exercise price.





--------------------------------------------------------------------------------





(d) Incentive Stock Option Annual Limit. The aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year (counting Incentive
Stock Options under this Plan and under any other stock option plan of the
Company or a subsidiary) shall not exceed $100,000. If an Option intended to be
an Incentive Stock Option is granted to an Eligible Employee and the Option may
not be treated in whole or in part as an Incentive Stock Option pursuant to the
$100,000 limitation, the Option shall be treated as an Incentive Stock Option to
the extent it may be so treated under the limitation and as a Nonstatutory Stock
Option as to the remainder. For purposes of determining whether an Incentive
Stock Option would cause the limitation to be exceeded, Incentive Stock Options
shall be taken into account in the order granted. The annual limit set forth
above shall not apply to Nonstatutory Stock Options.




SECTION 6. STOCK APPRECIATION RIGHTS.
(a) Grant of Stock Appreciation Rights. The Committee shall have the authority
to grant Stock Appreciation Rights in tandem with an Option, in addition to an
Option, or freestanding and unrelated to an Option. Notwithstanding the
foregoing, in no event shall the Committee grant any Participant Stock
Appreciation Rights (i) for more than 2,000,000 shares of Common Stock in
respect of any year in which the Plan is in effect, as such number may be
adjusted pursuant to Section 4(b), and (ii) with a term exceeding 10 years (or
the term of the underlying Incentive Stock Option in the case of a Stock
Appreciation Right granted in tandem with an Incentive Stock Option). Stock
Appreciation Rights granted in tandem with an Option may be granted either at
the same time as the Option or at a later time.


(b) Exercise Price. The exercise price of a Stock Appreciation Right shall not
be less than 100% of the Fair Market Value of a share of Common Stock on the
date the Stock Appreciation Right was granted; provided that if a Stock
Appreciation Right is granted retroactively in tandem with or in substitution
for an Option, the exercise price may be the exercise price of the Option to
which it is related.


(c) Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall
entitle the Participant to receive from the Company an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the Stock Appreciation Right over the base price thereof. The
Committee shall determine the time or times at which or the event or events
(including, without limitation, a change of control) upon which a Stock
Appreciation Right may be exercised in whole or in part, the method of exercise
and whether such Stock Appreciation Right shall be settled in cash, shares of
Common Stock or a combination of cash and shares of Common Stock; provided,
however, that unless otherwise specified by the Committee at or after grant, a
Stock Appreciation Right granted in tandem with an Option shall be exercisable
at the same time or times as the related Option is exercisable.







--------------------------------------------------------------------------------





SECTION 7. INCENTIVE AWARDS.


(a) Incentive Stock and Incentive Units. Subject to the provisions of the Plan,
the Committee shall have the authority to grant time vesting and/or performance
vesting Incentive Stock or Incentive Units to any Eligible Employee and to
determine (i) the number of shares of Incentive Stock and/or the number of
Incentive Units to be granted to each Participant and (ii) the other terms and
conditions of such Awards; provided that, to the extent necessary to comply with
applicable law, Incentive Stock shall only be awarded to an Eligible Employee
who has been employed for such minimum period of time as shall be determined by
the Committee. The Restricted Period related to Incentive Stock or Incentive
Units shall lapse upon the passage of time and/or the determination by the
Committee that the performance objectives established by the Committee have been
attained, in whole or in part. The maximum number of shares of Common Stock that
may be subject to any performance-based Awards of Incentive Stock and/or
Incentive Units (whether payable in cash or shares) granted to an Executive
Officer with respect to any year in which the Plan is in effect shall not exceed
2,000,000 shares, as such number may be adjusted pursuant to Section 4(b). If
the award is intended to qualify under Section 162(m) of the Code, the
performance objectives with respect to an Award made to an Executive Officer
shall be related to at least one of the following criteria, which may be
determined solely by reference to the performance of the Company, a Subsidiary
or an Affiliate (or any business unit thereof) or based on comparative
performance relative to other companies: (i) net income; (ii) earnings before
income taxes; (iii) earnings per share; (iv) return on shareholders equity; (v)
expense management; (vi) profitability of an identifiable business unit or
product; (vii) ratio of claims to revenues; (viii) revenue growth; (ix) earnings
growth; (x) total shareholder return; (xi) cash flow; (xii) return on assets;
(xiii) pretax operating income; (xiv) net economic profit (operating earnings
minus a charge for capital); (xv) customer satisfaction; (xvi) provider
satisfaction; (xvii) employee satisfaction; (xviii) quality of networks; (xix)
strategic innovation or (xx) any combination of the foregoing.


SECTION 8. OTHER STOCK-BASED AWARDS.
The Committee shall have authority to grant to eligible Employees an “Other
Stock-Based Award”, which shall consist of any right which is (i) not an Award
described in Sections 5 through 7 above and (ii) an Award of Common Stock or an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Stock (including, without limitation,
securities convertible into Common Stock), as deemed by the Committee to be
consistent with the purposes of the Plan; provided that any such rights must
comply, to the extent deemed desirable by the Committee, with Rule 16b-3 under
the Exchange Act and applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.







--------------------------------------------------------------------------------





SECTION 9. DIVIDENDS AND DIVIDEND EQUIVALENTS.
The Committee may provide that any Award shall include dividends or dividend
equivalents, payable in cash, Common Stock, securities or other property on a
current or deferred basis, including payment contingencies provided, however, in
no event shall any such dividend or dividend equivalent become payable prior to
the date on which an award is vested in accordance with its terms. The preceding
sentence to the contrary notwithstanding, no dividends or dividend equivalents
will be payable on options or stock appreciation rights.


SECTION 10. STOCK IN LIEU OF CASH.
The Committee may grant Awards in lieu of all or a portion of compensation or an
Award otherwise payable in cash to an Executive Officer pursuant to any bonus or
incentive compensation plan of the Company.


SECTION 11. DEFERRAL.
The Committee shall have the discretion to determine whether, to what extent,
and under what circumstances cash, shares of Common Stock, other securities,
other Awards, other property, and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee. The timing of any elective deferral shall comply with Section
409A. At the time of any automatic or elective deferral, the time and form of
payment shall be established consistent with the requirements of Section 409A.
If the time or form of payment is not so established, the form of payment shall
be a lump sum and the time of payment shall be the date the Participant
experiences a “separation from service” within the meaning of Section 409A.
Gains from the exercise of Options and Stock Appreciation Rights shall not be
eligible for automatic or elective deferral.


SECTION 12. GENERAL PROVISIONS.
(a) Withholding. The Company shall have the right to deduct from all amounts
paid to a Participant in cash (whether under this Plan or otherwise) any taxes
required by law to be withheld in respect of Awards under this Plan. In the case
of any Award satisfied in the form of Common Stock, no shares shall be issued
unless and until arrangements satisfactory to the Company shall have been made
to satisfy any withholding tax obligations applicable with respect to such
Award.
(b) Award Agreement. Each Award hereunder shall be evidenced in writing. The
written agreement shall be delivered to the Participant and shall incorporate
the terms of the Plan by reference and specify the terms and conditions thereof
and any rules applicable thereto.
(c) Nontransferability. Unless the Committee shall permit (on such terms and
conditions as it shall establish) an Award to be transferred to a member of the
Participant’s immediate family or to a trust or similar vehicle for the benefit
of such immediate family members (collectively, the “Permitted Transferees”), no
Award shall be assignable or transferable except by will or the laws of descent
and distribution, and except to the extent required by law, no right or interest
of any





--------------------------------------------------------------------------------





Participant shall be subject to any lien, obligation or liability of the
Participant. All rights with respect to Awards granted to a Participant under
the Plan shall be exercisable during the Participant’s lifetime only by such
Participant or, if applicable, the Permitted Transferees or the Participant’s
legal representative.
(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company, any
Subsidiary or any Affiliate. Further, the Company and each Subsidiary and
Affiliate expressly reserves the right at any time to dismiss a Participant free
from any liability, or any claim under the Plan, except as provided herein or in
any Award Agreement.
(e) No Rights to Awards, No Shareholder Rights. No Participant or Eligible
Employee shall have any claim to be granted any Award under the Plan, and there
is no obligation of uniformity of treatment of Participants and Eligible
Employees. Subject to the provisions of the Plan and the applicable Award, no
person shall have any rights as a shareholder with respect to any shares of
Common Stock to be issued under the Plan prior to the issuance thereof.
(f) Applicable Law. The validity, construction, interpretation, administration
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
Connecticut.
(g) Effective Date. The Plan shall be effective upon approval by the Company’s
shareholders.


(h) Amendment or Termination of Plan. The Board or the Committee may terminate
or suspend the Plan at any time, but the termination or suspension will not
adversely affect any vested Awards then outstanding under the Plan. No Award may
be granted under the Plan after May 21, 2020 or such earlier date as the Plan is
terminated by action of the Board or the Committee. The Plan may be amended or
terminated at any time by the Board, except that no amendment may be made
without shareholder approval if the Committee determines that such approval is
necessary to comply with any tax or regulatory requirement, including any
approval requirement which is a prerequisite for exemptive relief from Section
16 of the Exchange Act, for which or with which the Committee determines that it
is desirable to qualify or comply; and, the Committee may amend the term of any
Award or Option granted, retroactively or prospectively, but no amendment may
adversely affect any vested Award or Option without the holder’s consent.


(i) Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards thereunder and the other obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the granting and
exercising of Awards, the issuance or delivery of Common Stock under any Award
or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such stock exchange listing or registration or
qualification of such Common Stock or other required action under any federal or
state law, rule, or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Common Stock in compliance with
applicable laws, rules, and regulations. The Company shall not be obligated by
virtue of any provision of the Plan to recognize the exercise of any Award or to
otherwise sell or issue Common Stock in violation of any such laws, rules, or
regulations; and any postponement





--------------------------------------------------------------------------------





of the exercise or settlement of any Award under this provision shall not extend
the term of such Awards, and neither the Company nor its directors or officers
shall have any obligations or liability to the Participant with respect to any
Award (or stock issuable thereunder) that shall lapse because of such
postponement.
(j) Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.
(k) Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of providing a receipt therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge any liability or obligation of the Committee,
the Board, the Company and all other parties with respect thereto.
(l) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.
(m) Compliance with Section 409A. All Awards granted under the Plan are intended
to be either exempt from the requirements of Section 409A or, if not exempt, to
satisfy the requirements of Section 409A. The provisions of the Plan and any
Awards granted under the Plan shall be construed in a manner consistent with
such intent. In addition, notwithstanding any other provision of this Plan or an
Award agreement to the contrary, the Company will not pay or accelerate the
payment of any amount that constitutes “deferred compensation” within the
meaning of Section 409A, in violation of Section 409A. To the extent any amount
of “deferred compensation” as defined in Section 409A would otherwise vest and
become payable upon a Change in Control or upon a disability, as set forth
herein or in an Award Agreement, any such Award may vest but payment shall not
be accelerated unless the Change in Control or the disability also satisfies the
definition of “change in control” or “disability” as set forth in Section 409A.


Any amount that constitutes “deferred compensation” within the meaning of
Section 409A and is payable under the Plan solely by reason of a Participant’s
termination of employment shall be payable only if the Participant has
experienced a “separation from service” within the meaning of Section 409A,
provided that if the Participant is a “specified employee” within the meaning of
Section 409A at the time of such separation from service, as determined by the
Company in accordance with Section 409A, no payments shall be made before the
six-month anniversary of the Participant’s separation from service, at which
time all payments that would otherwise have been made during such six-month
period shall be paid to the Participant in a lump sum.



